DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-5, 7, 10-19, and 24-27 are pending and have been examined in this Office Action.  Claims 20-23 have been canceled and claims 24-27 have been added since the last Office Action.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2020, supplemented on 01/07/2022, has been entered.
 Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. 
Claim Objections
Claim 11 is objected to because of the following informalities:  There’s a typo in line 12; “being performed one the” should be “being performed on[e] the”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 10-19, and 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Claim 1 recites the limitation "the plurality of types of vehicle services capable of being performed" in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim.  The Office recommends changing line 14 to provide the antecedent basis as follows: “to perform a plurality of types of vehicle services capable of being performed on the at least one vehicle”.  
Claim 1 recites the limitation "the plurality of types of vehicle services to be performed" in line 27.  There is insufficient antecedent basis for this limitation in the claim.  There are no services to be performed; only information about services capable of being performed.  
Claim(s) 2-5, 7, 10, 24, 25, and 27 is(are) rejected because it(they) depend(s) on claim 1 and fail(s) to cure the deficiency(ies) above.  
Claim 3 recites the limitation "the estimated service duration" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite which estimated service duration this is referring to.  
Claim 3 recites “the number of available vehicle capable of meeting the number of transportation request”.  However, there is no determination of the number of vehicles capable of meeting the number of transportation requests making the claim scope indefinite.  There is only a prediction of the number of vehicles and the number of transportation requests.  
Claim 4 recites the limitation “the plurality of types of vehicle services” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It is 
Claims 5 and 15 recite “another vehicle occupying the first service region”, but later assigns and provides instructions for “the other vehicle” to the second service region.  Therefore, it is indefinite if the other vehicle is at the first service region, at the second service region, or at neither service region, i.e., on the way to one of the service regions.  
Similar to claim 1 above (items a. and b.), claims 11 and 16 lack sufficient antecedent basis for “the plurality of vehicle services capable of being performed” and “the plurality of types of vehicle services to be performed”.  
Claim(s) 12-15 & 26, and 17-19 is(are) rejected because it(they) depend(s) on claim 11 and 16, respectively, and fail(s) to cure the deficiency(ies) above.  
Similar to claim 3 above (items d. and e.), claims 13 and 18 lack sufficient antecedent basis for “the estimated duration” and “the number of available vehicle capable of meeting the number of transportation request”.  
Similar to claim 4 above, (item f.), claims 14 and 19 lack sufficient antecedent basis for “the plurality of types of vehicle services”.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 10-14, 16-19, and 24-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent 10,423,934 to Zanghi et al.
As per claim 1, Zanghi discloses a system (Zanghi; At least the abstract), comprising:
one or more processors (Zanghi; At least column 10, line(s) 26-30); and
one or more computer-readable non-transitory storage media coupled to the one or more processors, the one or more computer-readable non-transitory storage media comprising instructions that are operable, when executed by the one or more processors (Zanghi; At least column 10, line(s) 20-30 and figure 2), to cause the system to perform operations comprising:
receive service facility data associated with a service facility, the service facility including at least a first service region and a second service region for servicing at least one vehicle (Zanghi; At least column 6, line(s) 51-55), wherein the service facility data comprises:
availability information indicating an availability of each of the first service region and the second service region to perform a plurality of types of vehicle services on the at least one vehicle (Zanghi; At least column 5, line(s) 32-35 and 43-46); 
service information indicating the plurality of types of vehicle services capable of being performed on the at least one vehicle at the first service region and the second service region (Zanghi; At least column 2, line(s) 53-61 and column 5, line(s) 32-35, 43-46, and 55-59);

assign the at least one vehicle to the first service region or the second service region based at least in part on the availability information, the service information, and the estimated service duration for each of the plurality of types of vehicle services to be performed on the at least one vehicle (Zanghi; At least column 5, line(s) 32-33, column 6, line(s) 27-31, column 11, line(s) 2-5 and 49-53, and column 12, line(s) 57-column 13, line(s) 17, and figure 3); and
provide, to the at least one vehicle, instructions to drive to the first service region or the second service region based at least in part on the assignment (Zanghi; At least column 6, line(s) 30-35 and 51-55).
As per claim 2, Zanghi discloses wherein the instructions are operable to further cause the system to: in response to determining that the first service region is available to perform each of the plurality of types of vehicle services to be performed for the estimated service duration, provide additional instructions to the at least one vehicle to drive to the first service region (Zanghi; At least column 5, line(s) 32-33 and column 6, line(s) 51-55; if the first service region meets the requirements, then the vehicle will be directed there).
As per claim 3, Zanghi discloses wherein the instructions are operable to further cause the system to: predict a number of available autonomous vehicles to service transportation requests within a time period; and predict a number of service transportation requests within the time period; wherein determining the estimated 
As per claim 4, Zanghi discloses wherein the plurality of types of vehicle services include at least one of a vehicle maintenance or a vehicle repair, and the vehicle maintenance includes at least one of charging, refueling, cleaning, tire rotation or update vehicle software (Zanghi; At least column 2, line(s) 5-9).
As per claim 7, Zanghi discloses wherein the instructions comprise instructions that are operable to further cause the system to: send instructions to a computing device of the first service region or the second service region to obtain sensor data associated with the at least one vehicle while the at least one vehicle is being serviced (Zanghi; At least column 9, line(s) 57-column 10, line(s) 19; the service region obtains sensor data associated with the vehicle prior to full release or prior to starting the next task).
As per claim 10, Zanghi discloses wherein the instructions are operable to further cause the system to: determine at least one of the plurality of types of vehicle services to be performed at the first service region or the second service region; determining determine a performance metric associated with performing the at least one of the plurality of types of vehicle services at the first service region or the second service region; and based on the performance metric, determine a future demand of the 
As per claim 24, Zanghi discloses wherein the instructions are operable to further cause the system to: determine a utilization metric associated with the service facility, wherein the utilization metric is based on a number of vehicles serviced in at least one of the first service region or the second service region during a predetermined time period; and assign the at least one vehicle to the first service region or the second service region based on the utilization metric (Zanghi; At least column 9, line(s) 5-17 and column 13, line(s) 6-17).
As per claim 25, Zanghi discloses wherein the at least one vehicle is part of a fleet of vehicles, and the utilization metric is utilized to determine a number of vehicles of the fleet of vehicles available to satisfy a demand for ride requests (Zanghi; At least column 3, line(s) 4-6 and column 13, line(s) 6-33; the speed and availability of service facilities/technicians is optimized to determine locations of vehicle service ensuring an optimized number of vehicle available to meet demand).
As per claim 27, Zanghi discloses wherein the instructions are operable to further cause the system to: receive information including an indication of at least one of the plurality of types of vehicle services to be performed on the at least one vehicle, wherein the at least one of the plurality of types of vehicle services includes one of the plurality of types of vehicle services capable of being performed at the first service 
As per claims 11-14, 16-19, and 26, Zanghi discloses the method and computer-readable medium used by the system of claims 1-4 and 24 (Zanghi; At least column 6, line(s) 56-61).  Therefore, claims 11-14 and 16-19 are rejected using the same citations and reasoning as applied to claims 1-4, and claim 26 is rejected using the same citations and reasoning as applied to claim 24.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zanghi in view of U.S. Patent 9,139,199 to Harvey.
As per claim 5, Zanghi discloses wherein the service facility data comprises location information indicating a first location of the first service region and a second location of the second service region (Zanghi; At least column 12, line(s) 3-15), and wherein the instructions comprise instructions that are operable to further cause the system to:
Zanghi discloses determining information about specific service bays in a service facility (Zanghi; At least column 6, line(s) 51-55), but does not explicitly disclose determine, based on the service facility data, that the first location of the first service 
However, the above features are taught by Harvey (Harvey; At least the columns 1 and 2, and figures 1 and 2).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Harvey into the invention of Zanghi with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Determining the configuration or limitations of the servicing facility would allow better utilization and optimization of the facility.  For example, charging, cleaning, or service facilities, such as those discussed in Zanghi (Zanghi; At least column 6 and 13), may have areas blocked another vehicle such that exiting is not possible.  Determining such limitations would help optimize the system to ensure that necessary number of vehicles are available to meet demand, as discussed in at least column 13 of Zanghi.  
receive a request to perform one of the plurality of types of vehicle services on the other vehicle (Zanghi; At least column 10, line(s) 44-52);
determine, based on vehicle data associated with the other vehicle, an estimated service duration for performing the one of the plurality of types of vehicle services on the other vehicle, wherein the estimated service duration for the other vehicle is longer than an estimated service duration for performing one of the plurality of types of vehicle services on the vehicle (Zanghi; At least column 11, line(s) 1-13 and column 12, line(s) 57-column 13, line(s) 17; the duration of one vehicle is going to be longer than another vehicle at some time);

provide, to the other vehicle, instructions to drive to the second location of the second service region after the vehicle is assigned to the first service region (Zanghi; At least column 6, line(s) 51-55 and column 12, line(s) 10-15).
As per claim 15, Zanghi discloses the method used by the system of claim 5 (Zanghi; At least column 6, line(s) 56-61).  Therefore, claim 15 is rejected using the same citations and reasoning as applied to claim 5.  
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362. The examiner can normally be reached M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David P. Merlino/           Primary Examiner, Art Unit 3669